DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-17 and 19-21 are allowed.
Reasons for Allowance

2.	The following is an examiner’s statement of reason for allowance:
The prior art specifically Wodrich and Tang after having all the claimed limitations failed to teach in detail of an integrated speaker and heatsink assembly comprising: a speaker housing coupled to a first side of the bottom portion, wherein the speaker housing and
the bottom portion together define a sealed chamber; a heatsink coupled to the bottom portion
and disposed within the sealed chamber, the heatsink comprising a non-planar contour; a
subwoofer coupled to the speaker housing and configured to output sound at a first angle
upwards towards the top portion; and a tweeter coupled to the speaker housing and configured to
output sound at a second angle transverse to the first angle as claimed in claim 1.  Regarding claim 5, it recited a first speaker coupled to an upper surface of the speaker housing and partially disposed within the sealed chamber, wherein the first speaker is oriented to output audio towards the upper portion of the housing; a second speaker coupled to a side surface of the speaker housing; and a third speaker coupled to the side surface of the speaker housing..  Regarding claim 16, it recited a speaker housing coupled to the bottom portion, wherein the speaker housing and the bottom portion together form a sealed chamber; a subwoofer coupled to the speaker housing and disposed at an upwards and non-vertical angle.  Therefore, the prior arts do not meet the requirements of the claimed invention as recited in the broad claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitation as claimed.  For the above reasons, independent claims 1, 5 and 16 are allowed. 
	Claims 2-4 are allowed for their dependency from independent claim 1. 
	Claims 6-15 are allowed for their dependency from independent claim 5.
	Claims 17 and 19-21 are allowed for their dependency from independent claim 16.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica M. McKinney whose telephone number is (571)270-3321.  The examiner can normally be reached on Monday-Friday 7:30 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653